DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 1/20/2022 has been received and entered in to the case. 

Claims 1-9 and 13 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 10-12 and 14 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 112
	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, a product of nature, without significantly more. The claim(s) recite(s) myogenic c-kit positive bone marrow cells, which are 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orlic et al. (2001, Nature).
Orlic et al. teach a cell population comprising Lin-c-kitPOS cells isolated from bone marrow and the cells are suspended in PBS (i.e. a pharmaceutically acceptable carrier) at the concentration of 3x104 to 2x105 cells for injection (i.e. therapeutically effective amount) into a heart to treat myocardial infarction and regenerate myocardium (i.e. myogenic) (see entire document; p.704, Methods).
-c-kitPOS BMCs of Orlic et al. 
Regarding the claimed cells expressing the claimed markers (claims 12 and 14), since it is considered that the cell population of Lin-c-kitPOS BMCs of Orlic et al. inherently comprises the claimed myogenic c-kit-BMCs, they would have the identical expression profile as the claimed cell population.
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anversa (US 2002/0061587).
	Anversa teaches a cell population isolated from bone marrow (i.e. bone marrow cells) for repairing damaged myocardium and/or myocardial cells, and the cells are Lin/c-kitPOS(Abstract; Example 1; para. [0164]; Example 4). The c-kitPOS bone marrow cells of Anversa would migrate into the damaged area where they differentiate into myocytes, endothelial cells and smooth muscle cells and then proliferate and form structures including myocardium, coronary arteries, arterioles and capillaries, restoring the structural and functional integrity of the infarct (para. [0037], [0127], [0164]). 4 – 1x105 (para. [0122]).
The instant claims require a limitation directed to the steps of isolating c-kit positive cells from bone marrow, selecting myogenic c-kit positive bone marrow cells (c-kit-BMCs) and culturing and expanding the myogenic c-kit positive bone marrow cells to produce c-kit-BMCs. These steps are considered as a product-by-process limitation. Considering the steps do not particularly disclose any structural limitation to the claimed product, rather they are directed to manipulation (isolating and culturing) of the cells. Since there is no indication that the method steps would produce any structural difference to the claimed cells, the claimed myogenic c-kit-BMCs are the same as those inherently present in the cell population of Linc-kitPOS BMCs of Anversa. 
Regarding the claimed cells expressing the claimed markers (claims 12 and 14), since it is considered that the cell population of Linc-kitPOS BMCs of Anversa inherently comprises the claimed myogenic c-kit-BMCs, they would have the identical expression profile as the claimed cell population.
Thus, the reference anticipates the claimed subject matter. 

Response to Arguments
	Regarding the 101 rejection, applicant cited a PTAB board decision to the appeal filed in application no. 12/416,672, and alleged that the decision would apply to the instant application. The Examiner respectfully disagrees with the applicant’s allegation. The decision is directed to the culture expanded cells of particular nature. While the expanded cells of the ‘672 application was decided to be directed to eligible subject 
	In the response, applicant indicated that they have discovered that the subpopulation of c-kit positive bone marrow cells, and this rare stem cell subset, identified via genes and signaling pathways, is otherwise lost in population-based studies where I may be viewed as an outlier or may be absorbed by larger clusters of cells (p.5 of the remarks filed on 1/20/2022). This is viewed as a support that this subset of cells was already in the bone marrow cells in nature, and applicants were able to identify and isolate them from the mixture of bone marrow cells present in the nature.
Thus, applicant’s argument is not persuasive, and the 101 rejection is maintained.
	Regarding the 102 rejections based on Orlic et al. or Anversa, applicant argued that the inventive composition has a myogenic c-kit positive bone marrow cell subset of c-kit positive bone marrow cells isolated from bone marrow by selecting cells having enhanced expression of v, and they are not the same as the Orlic set of cells or the Anversa set of cells. This argument is not sufficient to overcome the 102 rejections. First, there is no particular method step for selecting cells that have enhanced expression of RYR3, OSM, Jag1, Hey2 and Smyd3. Claims 10-12 and 14 do not disclose the step alleged by applicants. Rather claims 12 and 13 disclose that the c-kit-BMCs express these genes and/or gene products. Second, the method steps as 
Furthermore, the claims do not particularly limit the composition consisting of those cells exclusively selected for the markers of claims 12 and 14 (e.g. myogenic) and the claims do not particularly exclude c-kit-BMCs that do not express the claimed markers (e.g. non-myogenic) or the claims require any structural feature of the intended subset of the c-kit positive BMCs other than those being myogenic, and the markers. 
Thus, it is the Examiner’s position that both of the cited references anticipate the claimed cell composition.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TAEYOON KIM/Primary Examiner, Art Unit 1632